Citation Nr: 0509585	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cellulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from May 1972 to May 1974.  

Historically, a February 1987 Board of Veterans' Appeals 
(Board) decision denied service connection for lymphangitis 
and cellulitis.  And that decision became final and binding 
on the veteran based on the evidence then of record.

The current appeal to the Board arose from a November 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
veteran's petition to reopen these claims.

The veteran twice testified at hearings to support his claims 
- initially in May 2002 before a local Decision Review 
Officer at the RO and more recently in June 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.

In November 2003, the Board issued a decision finding that 
new and material evidence had been received to reopen the 
claim for service connection for lymphangitis.  And after 
reopening this claim, the Board remanded it to the RO (along 
with the claim for cellulitis) for further development and 
consideration.

The RO since has issued another decision, in June 2004, 
granting service connection for lymphangitis of the left 5th 
finger and assigning an initial noncompensable (i.e., 0 
percent) rating effective March 27, 2001.

A letter from the veteran, dated April 19, 2004, and May 11, 
2004, attached to a letter from his Congressman dated May 11, 
2004, indicates the veteran wants 
"... [his] service-connected disability ... retroactive to 
August 1972."  However, lymphangitis of the left 5th finger 
is his only service-connected disability and service 
connection was not granted for this until after receiving 
these letters from him and his Congressman.  So these letters 
cannot act as a notice of disagreement (NOD) with the 
effective date assigned for this award because they preceded 
the grant (i.e., were not submitted after it).  See 38 C.F.R. 
§ 20.201 (2004).

So if the veteran wants an effective date earlier than March 
27, 2001, for the grant of service connection for 
lymphangitis (or the rating for it), then he needs to file a 
claim for this at the RO because the Board does not currently 
have jurisdiction to consider this additional issue.  
38 C.F.R. § 20.200 (2004).  The only remaining claim 
presently before the Board is whether he has submitted new 
and material evidence to reopen his previously denied claim 
for service connection for cellulitis.


FINDINGS OF FACT

1.  Service connection for cellulitis of the left 5th finger 
was previously denied by the Board in February 1987 because, 
although treated in service, it was acute and transitory and 
resolved prior to the veteran's discharge; it was not until 
many years later, after service, that he was once again 
treated for this condition, and it was attributed to an 
infection that he had sustained since service.

2.  The additional evidence received since that February 1987 
Board decision is cumulative or redundant of the evidence of 
record when that decision was issued or does not suggest the 
veteran has cellulitis as a result of his service in the 
military.  


CONCLUSIONS OF LAW

1.  The Board's February 1987 decision denying service 
connection for cellulitis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2004).

2.  New and material evidence has not been received 
since that decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001& 2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

As already mentioned, a February 1987 Board decision denied 
service connection for cellulitis.  The service medical 
records (SMRs) revealed the veteran was treated for this 
condition during service, in August 1972 after striking his 
left hand, when he experienced swelling and tenderness in his 
left 5th finger.  X-rays were negative.  The diagnosis was a 
contusion (bruise).  Two days later he was admitted for 
cellulitis and an abscess on his left 5th finger.  A request 
for information, VA Form 00-3101-3, indicates he was treated 
at an infirmary from 
August 12-15,1972, and was hospitalized from August 16-30, 
1972.  But during the remainder of his military service there 
were no signs or symptoms of this condition, baring in mind 
his service ended nearly two years later - in May 1974.

When hospitalized at the McKeesport Hospital in February 
1980, it was noted that cellulitis of the left foot had 
started in January 1980 (so well after the veteran's military 
service ended), but that he also had a history of tiny ulcers 
on his hands that were almost similar to his present 
condition.  A left foot abscess was incised and drained.  The 
diagnosis was cellulitis of the left foot.  He was again 
hospitalized there in February 1985 for swelling of the 
inguinal and scrotal areas.  

In a March 1986 statement the veteran reported that, during 
service, he had undergone surgery on his left hand 
(apparently for an incision and drainage) and was given 
antibiotics.  He received similar treatment when his 
cellulitis recurred in his left foot in 1980, and he received 
treatment when it again recurred in 1985.  

During an October 1986 RO hearing the veteran testified that, 
during service, his cellulitis was limited only to his left 
hand.  See page 3 of the transcript.  As a result of the 
cellulitis of the left hand during service and the post-
service recurrence in his left foot, each of these areas was 
now larger than the corresponding areas on the right side.  
Page 4.  After his left hand was incised and drained during 
service, and soaked in Betadine solution, a skin grafting 
procedure was considered because the wound was not healing 
properly.  Page 4.  There were no recurrences for which he 
sought medical attention until 1980.  Page 5.  He had had an 
incision when his scrotal area was affected in 1985 and his 
last recurrence of cellulitis was again in the scrotal area 
in June 1986, for which he received antibiotics from a Dr. 
Provan, a private physician.  A service comrade testified 
that he had last seen the veteran when the veteran was taken 
for treatment for swelling in his left hand.  Page 7.  
The veteran testified that he had not experienced any post-
service pain in his left hand and had not sought treatment 
since service for any symptoms relating to his left hand.  
Page 9.  He had probably had a wound to his left leg (or 
foot) prior to his recurrence in 1980.  Page 10.  

In denying the claim for cellulitis in February 1987, the 
Board concluded that the isolated incident of this condition 
during service was of an acute and transitory nature and 
resolved with treatment.  The Board went on to conclude that 
the findings did not establish the veteran had a chronic 
disability due to that incident in service or that any of his 
manifestations since his discharge from the military were 
causally or etiologically related to his military service.

When the Board already has denied a claim for a VA benefit, 
the decision is final and binding on the veteran unless the 
Chairman of the Board determines that reconsideration is 
warranted or another exception to finality applies - such as 
the decision was clearly and unmistakably erroneous (CUE) or 
the veteran submits evidence that is both new and material to 
the case; otherwise, no claim based upon the same factual 
basis shall be considered.  See 38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. §§ 3.105(a), 3.156(a), 20.1100; Evans v. Brown, 9 
Vet. App. 273 (1996).  

Furthermore, this, in turn, means there must be new and 
material evidence since the decision in question to reopen 
the claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  



The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. 
App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim; there is no 
requirement that the evidence in question "change the 
outcome" of the prior adjudication to be considered new and 
material.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  And in determining whether the evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  



Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

II.  Veterans Claims Assistance Act of 2000 (the "VCAA")

The VCAA, signed into law in November 2000, eliminated the 
requirement of submitting a well-grounded claim before 
receiving notification and assistance from VA in developing 
the claim.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  The VCAA since has been 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and the implementing regulations are found at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

This new law not only eliminated the concept of a well-
grounded claim but also redefined VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
substantiate his allegations and complete his application, 
apprising him of whose specific responsibility - his or 
VA's, it is for obtaining the supporting evidence, and 
assisting him in obtaining the supporting evidence, 
including, if necessary, having him examined or obtaining a 
medical opinion by other means.  Id.



The Board also recognizes that the regulation concerning what 
constitutes new and material evidence, 38 C.F.R. § 3.156(a) 
in particular, was amended.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001).  But the change to 38 C.F.R. § 3.156(a) only 
applies to petitions to reopen that were received on or after 
August 29, 2001.  The veteran in this appeal at hand filed 
his petition to reopen his claim in March 2001, nearly five 
months prior to the date for considering his petition under 
the new regulation.  Therefore, the amended regulation does 
not apply in this particular instance insofar as the 
definition of what constitutes new and material evidence.

The VCAA provides that VA will assist a veteran in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

More recently, the Court addressed both the timing and 
content of the VCAA notice requirements imposed upon VA by 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 - 
21 (2004) (Pelegrini II) (withdrawing its decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)).  And in VAOPGCPREC 7-2004 (July 16, 2004), it was 
determined that the "holdings" in Pelegrini II were not 
necessary to the disposition of the case and implied that 
the Court's statements constituted dicta rather than binding 
holdings.  Id. (citing dissenting opinion in Pelegrini II and 
other cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ/RO) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the veteran was provided the required VCAA 
notice in an April 2001 letter, which was prior to the RO's 
November 2001 denial of his claim.  So this was in accordance 
with the holding and mandated sequence of events (i.e., VCAA 
letter before initial adjudication of the claim) explained in 
Pelegrini II.  Additionally, the veteran was notified of the 
VCAA in a July 2002 RO letter and, yet again, after the 
November 2003 Board remand, in a March 2004 letter from the 
Appeals Management Center (AMC).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004 the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," as long as the documents meet the four 
content requirements listed above.  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy 
this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters that were provided to 
the veteran do not contain the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  

The VCAA letters requested that the appellant provide or 
identify any evidence supporting his claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.

The evidence on file includes the veteran's SMRS, including 
an additional SMR that was not on file at the time of the 
Board's February 1987 denial.  Also, numerous private medical 
records are on file, some of which were received in 
conjunction with the petition to reopen.  As well, VA 
clinical records are on file.  Moreover, the veteran 
testified at hearings in May 2002 and June 2003.  
The more recent statements and correspondence from him do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.). 

The veteran has not been provided with a VA nexus examination 
to determine whether his claimed cellulitis is related to his 
military service.  But this is because 38 C.F.R. 
§ 3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
Here, since the evidence in question is not new and material, 
the veteran is not entitled to such an examination.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Additional Evidence

The additional evidence received since the February 1987 
Board decision includes duplicate private clinical records of 
the veteran's hospitalization in February 1980 at McKeesport 
Hospital.  

Also submitted were copies of SMRs that were not previously 
of record.  These consist of hospital treatment records from 
August to October 1972 and document incision and drainage for 
a Staphylococcus infection of the veteran's left 5th finger 
that was "allegedly" resistant to Penicillin.  The 
diagnosis was lymphangitis of the left 5th finger.  

Private clinical records show treatment or evaluation in 
1995, 1996 (when the veteran was given insulin), and 2001 for 
disabilities not pertinent to this appeal.  In a May 2002 
statement Dr. Provan reported that, in January 1980, he gave 
the veteran antibiotics and pain medication for cellulitis of 
the left foot, for which he eventually was hospitalized in 
February 1980.  At that time he was given antibiotics 
intravenously and, thereafter, received antibiotics on an 
outpatient basis.  

A May 2001 VAOPT record indicates the veteran had a history 
of, in part, diabetes.  He related having had cellulitis of 
the left 5th finger, left foot, and scrotum during service 
and had surgical drainage from all of these sites.  He stated 
that since then he had experienced recurrent cold cellulitis 
of his scrotum.  He had taken Keflex every six months or so, 
every year for flare-ups of cellulitis.  Currently, he had 
pain in his left 5th finger and swelling of his left foot.  
In September 2001, he declined surgery for a draining scrotal 
cyst.  



At a May 2002 RO hearing the veteran testified that, when 
hospitalized in 1972 during service, he was told that he had 
a combination of lymphangitis and cellulitis.  See page 5 of 
the transcript.  He could not recall any recurrences of 
cellulitis during military service.  Page 7.  He had his 
first post-service flare-up in 1980 in his left foot.  Page 
8.  After his hospitalization in service he was not given any 
medication for follow-up treatment.  Page 9.  But he had 
constantly been on medication since the 1980 flare-up.  Page 
10.  He continued to have drainage from a scrotal infection.  
Page 12.  A VA physician informed him that diabetes and 
cellulitis go hand-in-hand.  Page19.  

During his more recent June 2003 videoconference hearing, the 
veteran testified that his initial infection during service 
was due to a cut on his left hand.  See Page 9 of the 
transcript.  He had told physicians that treated him in 1980 
for his left foot infection, when they were not sure what 
caused the infection, that it was cellulitis because he had 
experienced the same symptoms during service and the 
physicians had agreed that it was cellulitis.  Page 16.  He 
had continued to take antibiotics since his 1980 flare-up.  
Pages 18 and 19.  And he continued to have scrotal drainage.  
Page 19.  The veteran's representative alleged that the 
infection the veteran developed in 1972 had continuously 
remained in his system, causing flare-ups beginning in 1980.  
And, citing Moore v. Derwinski, 1 Vet. App. 401 (1991), the 
representative argued the Board had a heightened duty to 
assist, to provide reasons and bases for its conclusions, and 
to carefully consider applying the doctrine of reasonable 
doubt.  Page 22.  

The veteran's claims file was available for review prior to a 
VA examination in April 2004.  The question addressed was 
whether the veteran's current lymphangitis was etiologically 
related to the lymphangitis he had during service.  His 
medical treatment both in service and since was noted, 
including the diagnosis of diabetes in 1995.  After a 
physical examination, it was clear that his hand infection 
was inadequately treated during service, but it was not 
evident to the examiner, and in the examiner's opinion, that 
any of the subsequent events were related to that event.  The 
examiner said it was difficult to relate the veteran's 
current disability of the left 5th finger to any other 
subsequent infections that he had developed.  
The scrotal infection (in 1985), which he continued to 
battle, appeared to be a sebaceous cyst that needed to be 
excised.  

As already alluded to, the RO since has issued a rating 
decision in June 2004 taking into consideration the VA 
examiner's medical opinion and granting service connection 
for the lymphangitis.  So the only remaining issue is whether 
the claim for cellulitis should also be reopened and service 
connection granted.

IV.  Analysis

As mentioned, at the videoconference hearing it was alleged 
that the Board had a heightened duty to assist, to provide 
reasons and bases for its conclusions, and to carefully 
consider applying the doctrine of reasonable doubt.  
See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)(where the 
"duty to assist" ... was particularly great in light of the 
unavailability of the veteran's [SMRs]).

At the time of the videoconference hearing, not all of the 
records of the veteran's 1972 hospitalization (in service) 
were on file.  But these records subsequently were obtained.  
And there is otherwise nothing in the record suggesting the 
veteran's SMRs are now in any way incomplete.  

Also, with respect to reopening a previously denied claim, 
the doctrine of resolving all reasonable doubt in the 
veteran's favor, contained in 38 U.S.C.A. § 5107(b) (West 
2002), is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 
and Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  

The additional SMRs received since the videoconference 
hearing document the incision and drainage and administration 
of antibiotics, of which the veteran initially testified in 
October 1986.  Otherwise, they add essentially nothing new 
to his clinical history.  



In essence, the veteran firmly believes that his initial 
infection in 1972 has continued to haunt him, flaring up 
initially in 1980 and since then.  But this argument is 
tantamount to the very same allegation he made at the time of 
the last denial of his claim in 1987, so merely reiterating 
this contention cannot serve as a basis for reopening his 
claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
And, furthermore, even if his statements were new, they still 
would not be material.  See Pollard v. Brown, 6 Vet. App. 11, 
12 (1993).  This is because at the time of the 1987 Board 
decision, as now, there was no evidence of continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).  The 
veteran's allegation that his treatment in 1980 was due to 
the same infection he had about 6 years earlier, during 
service, is itself an insufficient predicate to reopen his 
claim.  This is because, during this interim, he had no 
symptoms to establish continuity of symptomatology following 
service, particularly since the infection during service was 
not shown to have been chronic, inasmuch as there were no 
further symptoms during his remaining two years of service.  
See, e.g., Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

While laypersons are competent to attest to subjective 
symptoms (pain, etc.) and manifestly objective symptoms, they 
do not have the necessary medical training and/or expertise 
to actually make a diagnosis or, equally importantly, to 
provide a competent medical opinion etiologically linking a 
diagnosed disorder to service in the military that ended many 
years ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).  

The veteran has testified that, in 1980, after informing his 
private physicians that he had experienced cellulitis and 
similar symptoms during service, they agreed that in 1980 he 
had the same cellulitis he had during service.  But there are 
no actual statements from these doctors confirming they said 
this.



And in determining whether a claim should be reopened, a lay 
statement of what a doctor purportedly said is not the 
requisite medical evidence of a medical diagnosis or medical 
causation or etiology.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) and Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
When the underlying medical nature of evidence has been 
significantly diluted, as in the connection between a 
lay account of past medical information, and filtered through 
layman's sensibilities, such evidence is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In this regard, Dr. Provan, in his May 2002 statement, made 
no such conclusion.  Additionally, the VA examiner in April 
2004 concluded that the drainage from the veteran's scrotum, 
which was not affected during service, appeared to be a 
sebaceous cyst.  So this, in turn, means the drainage was not 
due to cellulitis, as the veteran has steadfastly maintained.  
Consequently, new and material evidence has not been 
submitted to reopen the claim for service connection for 
cellulitis.


ORDER

The petition to reopen the claim for service connection 
for cellulitis is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


